People v Harbison (2017 NY Slip Op 06967)





People v Harbison


2017 NY Slip Op 06967


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-09906
 (Ind. No. 2360/13)

[*1]The People of the State of New York, respondent, 
vStephan Harbison, also known as Stephan L. Harbison, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Elizabeth Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered August 26, 2015, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court failed to conduct a proper inquiry into his postplea arrest before imposing an enhanced sentence is unpreserved for appellate review (People v Stafford, 115 AD3d 683), and we decline to reach it in the exercise of our interest of justice jurisdiction.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court